DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 have been canceled.  Claims 1-8 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Porter et al. (US 2006/0204694) (Porter).
Porter discloses a polymeric container (see Fig. 1) comprising; a base; a body extending from the base; and a finish 12 defining an opening through which a product can pass into, and out of, an internal volume of the container defined at least in part by the body; finish threads 22 at an outer surface of the finish that are configured to cooperate with closure threads of a closure to secure the closure to the finish, the finish is devoid of a support flange (the first collar 16, the second collar 18 and transfer rings 20 are not considered support flange); a tamper lip (lower transfer ring 20) extending from the outer surface of the finish, the tamper lip configured to cooperate with a tamper band of the closure, during blow molding of the polymeric container from a preform the preform is supported by the tamper lip; a recess (recess between lower transfer ring 20 and first collar 16) below the tamper lip that retains the tamper band below the tamper lip when the closure is removed from cooperation with the finish; and a gripper ring (upper transfer ring 20) protruding outward from the outer surface between the finish threads and the tamper lip, the gripper ring is closer to the tamper lip than the finish threads such that a lower portion of the outer surface below the gripper ring is smaller in area than an upper portion of the outer surface above the gripper ring, an under surface of the gripper ring and the lower portion of the outer surface are configured to cooperate with a curved edge of a gripper for grasping the finish (see Fig. 6 and 7 for interaction of gripper 46 with transfer rings 20).
Re claim 7, the tamper lip (lower transfer ring 20) is configured to be engaged to support the preform on the infeed rails 50 of a blow molding machine and on a star wheel assembly (infeed wheel 40) as shown in Fig. 4A and 4B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of de Cleir et al. (US 2017/0210503) (de Cleir).
Porter discloses the invention except for dimensions of the finish and particularly, the diameter which would accommodate a closure that has a diameter of 18 mm to 43 mm.  de Cleir teaches a finish and discloses diameters of the finish as shown in Fig. 1 and discussed in paragraph [13] having a “T dimension (thread outside of the diameter) of 22 mm (nominal).”  The 22 mm dimension would be compatible with a closure that has a diameter of 18 mm to 43 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the dimensions of the finish such that the outer diameter of the finish threads is 22 mm to fit a closure of a specified diameter of 18 mm to 43 mm so that the closure size corresponds to the finish size and the parts are compatible and function properly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733